The effect of the Chancellor's final decree was to require the Board:
"(a) As to those teachers employed before the beginning of the fiscal year (July 1) to pay them forthwith 2-12ths of their annual salary, which would in effect pay them for the months of July and August when their work commenced September 1st (two months later).
"(b) As to those teachers employed after the beginning of the fiscal year, to pay them 'to the end that their entire annual salaries may be paid during the fiscal year.' (Before July 1)."
This of course would result in teachers employed at the same annual salary being paid in installments not identical. A teacher employed on June 30th would be paid differently from one employed July 2nd, even though their annual salaries be the same, for work to commence on September 1st and to continue for 10 months.
The contractual promises of the teacher to the local school board and the promises of the Board to the teacher appear to be on a form of contract approved by the State Board of Education,
being Form 1-2 bt, and reading as follows:
"This CONTRACT, entered into between the Board of Public Instruction of Dade County, the party of the first part, and Herberta Leonardy, the party of the second part,
"WITNESSETH:
"1. That the party of the first part agrees to employ the party of the second part in the position of teacher, at Ponce de Leon School, for a period of 10 calendar months beginning September 1, 1947, and to pay the party of the second part an annual salary of $3600.00, in 12 equal installments, payable at the end of each calendar month of the period. . . .
"Given under our hands and seals this 6th day of June, 1947, at Miami, Florida."
Neither party complains of any ambiguity in language nor is there any controversy between the parties as to performance. Both seem to understand its terms, which have been specified with clarity. *Page 576 
No member of the bench or bar nor any of the parties have made any contention concerning the uncertainty of the terms of the language used in any particular.
The specific law of the school code applicable to the contracting parties, as quoted (in part) and relied upon by the Court as the guide for the controlling opinion, is:
Section 236.02, Florida Statutes, 1941, as amended:
"236.02. Requirements for Participation in Foundation Program Fund. Each county which participates in the Foundation Program Fund, as hereinafter prescribed, shall provide evidence of its effort to maintain an adequate school program throughout the county and shall meet at least the following requirements: . ..
"(3) Employment Policies for Instructional Personnel.
. . . ten calendar months of service for all . . . members of the instructional staff . . . and pay all . . . instructional personnel . . . over a period of twelve calendar monthsexcept as otherwise authorized by the State Board. . . .
"(6) Salary Schedules. Expend funds for instructional salaries in accordance with a salary schedule or schedules adopted by the county board in accordance with the provisions of law and regulations of the State Board.
"(7) Budgets. Observe fully at all times all requirements of law relating to the preparation, adoption and execution of budgets for the county school system." — Sec. 27, Chapter 23726, Acts of 1947.
Sections 27 and 33 of Chapter 23726 (Secs. 236.02 and 236.09, F.S. 1941, as amended) relate to the means by which the county school system may participate in a subsidy by the State from the Foundation Program Fund and have no direct effect upon the contracts between the local Boards and the teachers which they employ. Likewise the teacher, as such, in the payment of her compensation, must look to the terms of her contract and is not required to concern herself with the fiscal affairs of the County Board, and particularly as to the source of the revenue of the Board. The affairs of the employer are not the affairs of the employee, except as covered by the terms of their contract. *Page 577 
Some statutory law governing the expenditure of school funds by the board is as follows:
"Each and every official and employee of the county board who is in any way responsible for collecting, depositing, budgeting, or expending school funds, or for purchasing materials or services for school usage, or is in any manner responsible for school funds, shall see that these funds are fully and properly safeguarded at all times; Proper safeguards are to be evidenced not only by accurate and complete accounting, observance of all legal requirements, preparation of all required reports, but also by exercising every diligence to see that value has been received for any funds which are expended." (Emphasis supplied). — Sec. 237.29, F.S. 1941, F.S.A.
". . . The county superintendent shall recommend payment from school funds only after he has exercised due diligence in assuring himself that such payments are lawful, are providedfor in the budget, are reasonable, and are for goods received in good order or for services properly rendered and for which payment has not been made." — Par. (6) of Sec. 237.02, F.S., 1941, F.S.A.
Mrs. Leonardy's contract recites that she was employed by said Board "for a period of 10 calendar months beginning September 1, 1947," and that said Board agreed to pay her for said services "an annual salary of $3600. in 12 equal installments, payable at the end of each calendar month of the period."
These contracts do not authorize or require Mrs. Leonardy or any of the other teachers to perform any services during July and August, 1947. These contracts recite that the teachers' service shall commence on September 1, 1947, and end on June 30, 1948.
Plaintiffs' bill of complaint did not allege that Mrs. Leonardy, or any of these teachers, performed any services for said Board in July or August, 1947. Defendants' answer averred that neither Mrs. Leonardy, nor any of these teachers, performed any services for said Board in July or August, 1947.
These contracts say nothing about payment in advance for services to be rendered in the future. These contracts recite *Page 578 
that the annual salaries are payable "in 12 equal installments, payable at the end of each calendar month of the period" commencing September 1, 1947.
It appears that if said Board is required by this Court in this cause to pay to said teachers alleged wages or salaries for the months of July and August, 1947, at a monthly rate of 1/12th of their respective existing annual wages or salaries, said Board will be required to pay out approximately $1,000,000.00 in advance of the time provided for by the present contracts between said teachers and said Board, and that is not authorized by said official budget; that suchadvance payment to said teachers of said sum of approximately $1,000,000.00 has never been authorized or approved by the Budget Commission of Dade County, Florida, and that, if defendants are required by an order of the court in this cause to so pay said sum of approximately $1,000,000.00 to said teachers, for the months of July and August, 1947, that it would be contrary to the provisions of sub-paragraphs (6) and (7) of Sec. 236.02, as amended, and Sec. 237.29 of F.S., 1941; that one hundred and fifteen teachers in the public schools of Dade County, who, between June 1, 1947, and January 13, 1948, entered into contracts with said Board to teach in said schools for a period of 10 months commencing on September 1, 1947, and whose annual salaries under said contract totalled $338,345.00, resigned or died prior to February 11, 1948 (the date of the Board's answer).
It is clear that if the Board on its own behalf should propose and pursue a policy, as now sought to be judicially coerced, of making payments of the public's money for services to be rendered in the future, the members thereof would subject themselves to an injunction suit and indictment for misappropriation of public funds and also to removal from office by the Governor.
It appears that the teacher is not so much wanting to be paid for two months services before she commences work as she is desirous of being paid promptly when she has completed her services.
The contract between the teacher and the Board is as authorized by the State Board of Education. The State Board *Page 579 
of Education is authorized to approve a form whereby the teacher for ten months' services will be paid her annual salary in 10 equal installments. See Sec. 236.02 (3) F.S., 1941 (supra). The law directs payments in (12) installments, as provided by Mrs. Leonardy's contract "except as otherwise authorized by the State Board." It is likely that if the teachers prefer that payments not be deferred that the State Board will authorize or permit payments to be made without deferment.
I think the contract should be allowed to stand as written.